Lord, J.
No contract between the parties was ever completed, except for fish to be packed in drums and sent to Boston. The plaintiff afterwards proposed to change the contract by sending the fish directly to Plymouth, not packed in drums. To this the defendants agreed upon certain conditions, to wit, that the plaintiff would allow a commission of 2-J per cent., which was the profit which, upon the evidence, the defendants would have made upon the contract as agreed upon. The plaintiff refused to accept the condition. There was, therefore, never an agreement between the parties, by which the defendants were to send the fish to Plymouth, as declared on in the plaintiff’s declaration. The change which the plaintiff proposed in the agreement was one against the defendants’ interest, which they were under no obligation to make except upon agreed terms, and no such terms were agreed upon. Exceptions sustained.